Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
New claims 10-16 added.
Claims 1-16 are allowable.
Reasons for Allowance
Claims 1-16 are allowable for the following reasons:
Applicant’s arguments filed on 08/06/2020 with respect to claims 1-16 have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Laurent-Lund (US. Pub. 2005/0207705) in view of Yamazaki et al. (US. Pat. 7,103,247).
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of an asymmetric optical junction comprising “an input waveguide section, a first output waveguide section, a second output waveguide section and a transition waveguide section connecting the input waveguide section and the output waveguide sections, wherein the first output waveguide section has a width perpendicular to the optical path that is at least about 10% greater than the corresponding width of the second output section and wherein the transition waveguide section comprises alternating gapped segments and ungapped segments along the optical path…” in combination with the rest of the limitation of the base claims.  It is 
Claims 2-16 are allowed in virtue of dependency of claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883